Name: Council Regulation (EEC) No 222/89 of 24 January 1989 amending Regulation (EEC) No 354/79 laying down general rules for the import of wines, grape juice and grape must
 Type: Regulation
 Subject Matter: beverages and sugar;  cooperation policy;  marketing;  trade
 Date Published: nan

 31 . 1 . 89 Official Journal of the European Communities No L 29/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 222/89 of 24 January 1989 amending Regulation (EEC) No 354/79 laying down general rules for the import of wines, grape juice and grape must the time necessary to examine the implementation of a future regime, it would be appropriate to extend by six months the period cited above, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 4250/88 (2), and in particular Article 70 (2) thereof, Having regard to the proposal from the Commission, Whereas Article 1 (2) and the second subparagraph of Article la of Regulation (EEC) No 354/79 (3), as last amended by Regulation (EEC) No 4251 /88 (4), sets out the facilities of import for wine products originating in third countries which offer specific guarantees through the provision of a certificate of origin and conformity as well as an analysis report ; whereas Article lb (2) of the said Regulation limits the said facilities to a trial period expiring 31 January 1989 ; whereas, taking into account HAS ADOPTED THIS REGULATION : Article 1 Article lb (2) of Regulation (EEC) No 354/79 is hereby replaced by the following : '2. The provisions referred to in Article 1 (2) and the second subparagraph of Article la shall apply from 1 January 1986 to 31 July 1989.' Article 2 This Regulation shall enter into force on 1 February 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 January 1989. For the Council The President C. ROMERO HERRERA ( «) OJ No L 84, 27. 3 . 1987, p. 1 . 0 OJ No L 373, 31 . 12. 1988, p. 55. 0 OJ No L 54, 5. 3. 1979, p. 97. 0 OJ No L 373, 31 . 12. 1988, p. 58.